


EXHIBIT 10.4


GUARANTY OF PAYMENT


This GUARANTY OF PAYMENT is dated as of October 15, 2013 (this “Guaranty”), and
executed by INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation, (the
“Guarantor”), to and for the benefit of THE BANK OF KENTUCKY, INC., a Kentucky
banking corporation, (the “Lender”).


R E C I T A L S:


A.The Lender has agreed to make two loans in the principal amount of Three
Million and 00/100 Dollars ($3,000,000.00) and One Million Dollars and 00/100
Dollars ($1,000,000.00) (collectively, the “Loan”) to WESSCO, LLC, a Delaware
limited liability company, (the “Borrower.)


B.As a condition precedent to the Lender’s extension of the Loan to the Borrower
and in consideration therefor, the Lender has required the execution and
delivery of (i) this Guaranty by the Guarantor, (ii) one or more Promissory
Notes dated even date herewith, executed by the Borrower and made payable to the
order of the Lender (collectively, the “Note”) evidencing the Loan, (iii) that
certain Security Agreement dated as of even date herewith, executed by the
Borrower to and for the benefit of the Lender (the “Security Agreement”)
encumbering the property described therein (the “Collateral”), and (iv) the
other Loan Documents (as defined in the Note).


C.Guarantor is the manager and sole member of the Borrower and, having a
financial interest in the Collateral, has agreed to execute and deliver this
Guaranty to the Lender.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby is acknowledged by Guarantor and hereby agrees as follows:


A G R E E M E N T S:


1.Guaranty of Payment. Guarantor hereby unconditionally, absolutely and
irrevocably guaranties to the Lender the punctual payment and performance when
due, whether at stated maturity or by acceleration or otherwise, of the
indebtedness and other obligations of the Borrower to the Lender evidenced by
the Note, any interest rate management agreement and any other amounts that may
become owing by the Borrower under the Loan Documents (such indebtedness,
obligations and other amounts are hereinafter referred to as “Payment
Obligations”). This Guaranty is a present and continuing guaranty of payment and
not of collectability, and the Lender shall not be required to prosecute
collection, enforcement or other remedies against the Borrower or guarantor of
the Payment Obligations, or to enforce or resort to any collateral for the
repayment of the Payment Obligations or other rights or remedies pertaining
thereto, before calling the Guarantor for payment. If for any reason the
Borrower shall fail or be unable to pay, punctually and fully, any of the
Payment Obligations, the Guarantor shall pay such obligations to the Lender in
full immediately upon demand. One or more successive actions may be brought
against the Guarantor, as often as the Lender deems advisable, until all of the
Payment Obligations are paid and performed in full. The Payment Obligations,
together with all other payment and performance obligations of the Guarantor
hereunder, are referred to herein as the “Obligations”.



1

--------------------------------------------------------------------------------




2.Representations and Warranties. The following shall constitute representations
and warranties of the Guarantor, and the Guarantor hereby acknowledges that the
Lender intends to make the Loan in reliance thereon:


(a)Guarantor is not in default, and no event has occurred which, with the
passage of time and/or the giving of notice, would constitute a default, under
any agreement to which any Guarantor is a party, the effect of which will impair
performance by such Guarantor of its obligations under this Guaranty. Neither
the execution and delivery of this Guaranty nor compliance with the terms and
provisions hereof will violate any applicable law, rule, regulation, judgment,
decree or order, or will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind that creates,
represents, evidences or provides for any lien, charge or encumbrance upon any
of the property or assets of the Guarantor, or any other indenture, mortgage,
deed of trust, instrument, document, agreement or contract of any kind to which
the Guarantor is a party or to which the Guarantor or the property of such
Guarantor may be subject.


(b)There are no litigation, arbitration, governmental or administrative
proceedings, actions, examinations, claims or demands pending, or to the
knowledge of the Guarantor, threatened that could adversely affect performance
by the Guarantor of its obligations under this Guaranty.


(c)Neither this Guaranty nor any statement or certification as to facts
previously furnished or required herein to be furnished to the Lender by any of
the Guarantor, contains any material inaccuracy or untruth in any
representation, covenant or warranty or omits to state a fact material to this
Guaranty.


3.Continuing Guaranty. Guarantor agrees that the performance of the Obligations
by the Guarantor shall be a primary obligation, shall not be subject to any
counterclaim, set-off, abatement, deferment or defense based upon any claim that
the Guarantor may have against the Lender, the Borrower, any other guarantor of
the Obligations or any other person or entity, and shall remain in full force
and effect without regard to, and shall not be released, discharged or affected
in any way by, any circumstance or condition (whether the Guarantor shall have
any knowledge thereof), including without limitation:


(a)any lack of validity or enforceability of any of the Loan Documents;


(b)any termination, amendment, modification or other change in any of the Loan
Documents, including, without limitation, any modification of the interest
rate(s) described therein;


(c)any furnishing, exchange, substitution or release of any collateral securing
repayment of the Loan, or any failure to perfect any lien in such collateral;


(d)any failure, omission or delay on the part of the Borrower, the Guarantor,
any other guarantor of the Obligations or the Lender to conform or comply with
any term of any of the Loan Documents or any failure of the Lender to give
notice of any Event of Default (as defined in the Note);


(e)any waiver, compromise, release, settlement or extension of time of payment
or performance or observance of any of the obligations or agreements contained
in any of the Loan Documents;



2

--------------------------------------------------------------------------------




(f)any action or inaction by the Lender under or in respect of any of the Loan
Documents, any failure, lack of diligence, omission or delay on the part of the
Lender to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred on it in any of the Loan Documents, or any
other action or inaction on the part of the Lender;


(g)any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to the Borrower, any Guarantor or any other
guarantor of the Obligations, as applicable, or any of their respective property
or creditors, or any action taken by any trustee or receiver or by any court in
any such proceeding;


(h)any merger or consolidation of the Borrower into or with any entity, or any
sale, lease or transfer of any of the assets of the Borrower, any Guarantor or
any other guarantor of the Obligations to any other person or entity;


(i)any change in the ownership of the Borrower or any change in the relationship
between the Borrower, the Guarantor or any other guarantor of the Obligations,
or any termination of any such relationship;


(j)any release or discharge by operation of law of the Borrower, the Guarantor
or any other guarantor of the Obligations from any obligation or agreement
contained in any of the Loan Documents; or


(k)any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing and whether foreseen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against the
Borrower or the Guarantor to the fullest extent permitted by law.


4.Waivers. Guarantor expressly and unconditionally waives (i) notice of any of
the matters referred to in Section 3 above, (ii) all notices which may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights against the Guarantor, including, without limitation,
any demand, presentment and protest, proof of notice of non-payment under any of
the Loan Documents and notice of any Event of Default or any failure on the part
of the Borrower, the Guarantor or any other guarantor of the Obligations to
perform or comply with any covenant, agreement, term or condition of any of the
Loan Documents, (iii) any right to the enforcement, assertion or exercise
against the Borrower, the Guarantor or any other guarantor of the Obligations of
any right or remedy conferred under any of the Loan Documents, (iv) any
requirement of diligence on the part of any person or entity, (v) any
requirement on the part of the Lender to exhaust any remedies or to mitigate the
damages resulting from any default under any of the Loan Documents, and (vi) any
notice of any sale, transfer or other disposition of any right, title or
interest of the Lender under any of the Loan Documents.


5.Subordination. Guarantor agrees that any and all present and future debts and
obligations of the Borrower to the Guarantor are hereby subordinated to the
claims of the Lender and are hereby assigned by the Guarantor to the Lender as
security for the Obligations and the obligations of the Guarantor under this
Guaranty.



3

--------------------------------------------------------------------------------




6.Subrogation Waiver. Until the Obligations are paid in full and all periods
under applicable bankruptcy law for the contest of any payment by the Guarantor
or the Borrower as a preferential or fraudulent payment have expired, the
Guarantor knowingly, and with advice of counsel, waives, relinquishes, releases
and abandons all rights and claims to indemnification, contribution,
reimbursement, subrogation and payment which the Guarantor may now or hereafter
have by and from the Borrower and the successors and assigns of the Borrower,
for any payments made by the Guarantor to the Lender, including, without
limitation, any rights which might allow the Borrower, the Borrower’s
successors, a creditor of the Borrower, or a trustee in bankruptcy of the
Borrower to claim in bankruptcy or any other similar proceedings that any
payment made by the Borrower or the Borrower’s successors and assigns to the
Lender was on behalf of or for the benefit of the Guarantor and that such
payment is recoverable by the Borrower, a creditor or trustee in bankruptcy of
the Borrower as a preferential payment, fraudulent conveyance, payment of an
insider or any other classification of payment which may otherwise be
recoverable from the Lender.


7.Reinstatement. The obligations of the Guarantor pursuant to this Guaranty
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Obligations or the obligations of the
Guarantor under this Guaranty is rescinded or otherwise must be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Guarantor or the Borrower or otherwise, all as though
such payment had not been made.


8.Financial Statements. Guarantor represents and warrants to the Lender that
(a) the financial statements of such Guarantor previously submitted to the
Lender are true, complete and correct in all material respects, disclose all
actual and contingent liabilities, and fairly present the financial condition of
such Guarantor, and do not contain any untrue statement of a material fact or
omit to state a fact material to the financial statements submitted or this
Guaranty, and (b) no material adverse change has occurred in the financial
statements from the dates thereof until the date hereof. Guarantor covenants and
agrees to furnish to the Lender or its authorized representatives information
regarding the business affairs, operations and financial condition of such
Guarantor, including, but not limited to, (i) promptly when available, and in
any event, within thirty (30) days after the close of its fiscal year, a copy of
the annual audited financial statements of such Guarantor, including balance
sheet, statement of income and retained earnings, statement of cash flows for
the fiscal year then ended and such other information (including nonfinancial
information) as the Lender may reasonably request, in reasonable detail,
prepared and certified without adverse reference to going concern value and
without qualification by an independent auditor of recognized standing, selected
by such Guarantor and reasonably acceptable to the Lender; and (ii) promptly
when available, and in any event, within thirty (30) days following the end of
each fiscal quarter, a copy of the financial statements of such Guarantor
regarding such fiscal quarter, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal quarter then ended and
such other information (including nonfinancial information) as the Lender may
reasonably request, in reasonable detail, prepared and certified as true and
correct by such Guarantor’s treasurer or chief financial officer.



4

--------------------------------------------------------------------------------




9.Transfers; Sales, Etc. Guarantor shall not sell, lease, transfer, convey or
assign any of its assets, unless such sale, lease, transfer, conveyance or
assignment is performed in the ordinary course of its business consistent with
past practices, and will not have a material adverse effect on the business or
financial condition of the Guarantor or its ability to perform its obligations
hereunder. In addition, Guarantor shall not either (i) become a party to any
merger or consolidation, or (ii) except in the ordinary course of its business
consistent with past practices, acquire all or substantially all of the assets
of, a controlling interest in the stock of, or a partnership or joint venture
interest in, any other entity.


10.Enforcement Costs. If: (a) this Guaranty, is placed in the hands of one or
more attorneys for collection or is collected through any legal proceeding;
(b) one or more attorneys is retained to represent the Lender in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty, or (c) one or more attorneys is
retained to represent the Lender in any other proceedings whatsoever in
connection with this Guaranty, then the Guarantor shall pay to the Lender upon
demand all fees, costs and expenses incurred by the Lender in connection
therewith, including, without limitation, reasonable attorney’s fees, court
costs and filing fees (all of which are referred to herein as the “Enforcement
Costs”), in addition to all other amounts due hereunder.


11.Successors and Assigns; Joint and Several Liability. This Guaranty shall
inure to the benefit of the Lender and its successors and assigns. This Guaranty
shall be binding on the Guarantor and its heirs, legatees, successors and
assigns, as the case may be. Guarantor agrees and acknowledges that the
liability of the Guarantor hereunder is independent of any other guarantees or
other obligations at any time in effect with respect to the Obligations or any
part thereof, and that the liability of the Guarantor hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guarantees or other obligations


12.No Waiver of Rights. No delay or failure on the part of the Lender to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law. No notice to or demand on any of the
Guarantor in any case shall entitle any of the Guarantor to any other or further
notice or demand in the same, similar or other circumstance.


13.Modification. The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought. No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of the Lender.


14.Joinder. Any action to enforce this Guaranty may be brought against any of
the Guarantor without any reimbursement or joinder of the Borrower, any other
Guarantor or any other guarantor of the Obligations in such action.



5

--------------------------------------------------------------------------------




15.Severability. If any provision of this Guaranty is deemed to be invalid by
reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Guarantor and the Lender
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Guaranty
and the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.


16.Applicable Law. This Guaranty is governed as to validity, interpretation,
effect and in all other respects by laws and decisions of the State of Kentucky.


17.Notices. All notices, communications and waivers under this Guaranty shall be
in writing and shall be (a) delivered in person, (b) mailed, postage prepaid,
either by registered or certified mail, return receipt requested, or (c) sent by
overnight express carrier, addressed in each case as follows:
To the Lender:
 
The Bank of Kentucky, Inc. 111 Lookout Farm Crestview Hills, KY 41017 Attn:
Commercial Real Estate

With a copy to:
 
Strauss Troy Co., LPA
50 East Fourth Street, Suite 1400
Covington, KY 41011
Attn: Bill Williamson, Esq.
 
 
 
To the Guarantor:
 
Industrial Services of America, Inc.
7100 Grade Lane
Louisville, KY 40213
Attn: Orson Oliver
 
 
 
With a copy to:
 
Frost Brown Todd LLC
400 West Market Street, 32nd Floor
Louisville, KY 40202
Attn: John S. Egan, Esq.



or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.


18.CONSENT TO JURISDICTION. TO INDUCE THE LENDER TO ACCEPT THIS GUARANTY,
GUARANTOR IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS GUARANTY WILL BE LITIGATED IN COURTS HAVING SITUS IN CRESTVIEW HILLS,
KENTUCKY. GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT
LOCATED WITHIN CRESTVIEW HILLS, KENTUCKY, WAIVES PERSONAL SERVICE OF PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED
TO THE GUARANTOR AT THE ADDRESSES STATED HEREIN AND SERVICE SO MADE WILL BE
DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

6

--------------------------------------------------------------------------------






19.WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF THE LENDER TO
ACT IN A COMMERCIALLY REASONABLE MANNER, GUARANTOR WAIVES EVERY PRESENT AND
FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL), CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF WHICH THE GUARANTOR OR THE BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING THIS GUARANTY OR ANY OF
THE LOAN DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER
GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.


20.WAIVER OF JURY TRIAL. GUARANTOR AND THE LENDER (BY ACCEPTANCE HEREOF), HAVING
BEEN REPRESENTED BY COUNSEL, KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. GUARANTOR AGREES THAT SUCH GUARANTOR WILL NOT ASSERT ANY CLAIM
AGAINST THE LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.


21.Counterparts; Facsimile Signatures. This Guaranty may be executed in any
number of counterparts, all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page. Receipt of an executed signature page to this Guaranty by
facsimile or other electronic transmission shall constitute effective delivery
thereof.


22.Security for Guaranty. This Guaranty is secured by that certain Assignment of
Promissory Note as Collateral Security (“Assignment of Note”) given by Guarantor
to Lender and dated effective as of even date herewith. The Assignment of Note
shall be deemed for all purposes to be one of the “Loan Documents” as such term
is further defined in the Note.


23.Distributions From Borrower. Guarantor represents and warrants to Lender that
Guarantor, as a member of Borrower, shall not authorize or carry out any
distributions by Borrower to Guarantor during any period in which either
Borrower or Guarantor is in default, beyond applicable notice and cure periods,
if any, under the Loan Documents and, absent any default, shall not authorize or
carry out any distributions by Borrower during any period in which the Fixed
Charge Coverage Ratio (defined in the $3,000,000.00 Note) is not in compliance
with Section 15.3 of said Note; provided, however, by its acceptance of this
Guaranty, Lender hereby consents to a single distribution by Borrower to
Guarantor, on the effective date of this Guaranty, of the proceeds of the
$3,000,000.00 Loan to Borrower.


24.    Statutory Compliance Provision. For purposes of KRS § 371.065, the
maximum aggregate liability of the Guarantor hereunder for the Payment
Obligations is $4,000,000, and the termination date of this Guaranty, unless
sooner terminated by Lender in writing, is October 31, 2019, except that such
termination date shall not affect the liability of the Guarantor with respect to
(i) obligations created or incurred prior to such date or (ii) extensions or
renewals of, interest accruing on, or fees, costs or expenses, including
reasonable attorneys’ fees, incurred with respect to, such obligations on or
after such date.



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has executed this Guaranty of Payment as of
the date first above written.
INDUSTRIAL SERVICES OF AMERICA, INC.,
a Florida corporation




By:     /s/ Alan Schroering
Printed Name: Alan Schroering
Title:     Interim Chief Financial Officer and VP of Finance



8